I N THE COURT OF APPEALS OF TENNESSEE

                                               EASTERN SECTI ON                       FILED
                                                                                           January 6, 1997

                                                                                      Cecil Crowson, Jr.
                                                                                      Appellate C ourt Clerk

HERBERT CARSON BRANUM                                       )    UNI ON COUNTY
                                                            )    03A01- 9604- CH- 00127
        Pl a i nt i f f - Appe l l a nt                     )
                                                            )
                                                            )
        v.                                                  )    HON. BI LLY J OE W TE,
                                                                                   HI
                                                            )    CHANCELLOR
                                                            )
CI TY OF       M AYNARDVI LLE, PAUL                         )
BOW AN,
    M          BI LL P. GRAVES,                             )
RUSSELL        GI LLENWATER, LEN                            )
PADGETT        a nd H. E. RI CHARDSON                       )
                                                            )
        De f e nda nt s - Appe l l e e s                    )    AFFI RMED AND REMANDED




BYRON D. BRYANT OF KNOXVI LLE FOR APPELLANT

J ON G. ROACH OF KNOXVI LLE FOR APPELLEES




                                         O P I N I O N




                                                                                     Godda r d, P. J .




                   Pl a i nt i f f He r be r t Ca r s on Br a num a ppe a l s di s mi s s a l of
               1
h i s s ui t       a ga i ns t t he Ci t y of M yna r dvi l l e a nd i t s Commi s s i one r s ,
                                               a

s e e k i n g r e i ns t a t e me nt t o h i s pos i t i on a s W t e r Commi s s i one r a n d
                                                                 a




        1
                   Th e c a s e wa s d i s mi s s e d a t   t he conc l us i on of   M .
                                                                                      r     Br a n u m' s p r o o f .
d a ma g e s f or hi s wr ongf ul di s c ha r ge , bot h c ompe ns a t or y a nd

e x e mp l a r y.        He a l s o s e e ks a n or de r e nj oi ni ng t he De f e nda nt s " f r o m

a n y f u r t he r ul t r a vi r e s a c t s a ga i ns t t he Pl a i nt i f f " b a s e d upon

h i s c o n t e nt i on t ha t t he y ha d vi ol a t e d c e r t a i n of our St a t e

St a t ut e s .



                     The c ompl a i nt i n ma j or pa r t s e e ks r e l i e f unde r t he

Te n n e s s e e Gove r nme nt a l Tor t Li a bi l i t y Ac t f or whi c h t he Ci r c ui t

Co u r t of t hi s St a t e h a s e xc l us i ve j ur i s di c t i on.                    T. C. A. 2 9- 20-
         2
307.             I n l i ght of t hi s a n d t he f a c t t he s ui t wa s br ought i n t h e

Ch a n c e r y Cour t , i t i s n e c e s s a r y t ha t we a f f i r m di s mi s s a l of t he

c a s e , n ot on t he me r i t s but be c a us e t he Cha nc e r y Cour t l a c ks

j ur i s d i c t i on t o h e a r i t .



                     I n c onc l us i on, we r e c ogni z e t ha t s ome of t he r e l i e f

s o u g h t , s uc h a s a n i nj unc t i on a ga i ns t t he Ci t y Commi s s i one r s ,

mi g h t p r ope r l y be ma i nt a i ne d i n Cha nc e r y Cour t .                      Howe ve r , we

b e l i e v e i n t he i nt e r e s t of j us t i c e t o bot h pa r t i e s , i t i s

a p p r o p r i a t e t ha t a l l i s s ue s be t r i e d t oge t he r r a t he r t ha n

b i f u r c a t e d, whi c h pr ompt e d t he de t e r mi na t i on whi c h we ha ve

r e a c he d.




             2
                     T. C. A.   29- 20- 307 as    per t i ne nt   t o t hi s appe a l   pr ovi de s t he
f o l l o wi n g :

                        29- 20- 307.      Ex c l u s i v e j u r i s d i c t i o n - - No j u r y . - - Th e
             c i r c ui t cour t s s ha l l have exc l us i ve or i gi na l j ur i s di c t i on over any
             a c t i on br ought unde r t hi s c h a pt e r a nd s h a l l he a r a nd de c i de s u c h
             s u i t s wi t h o u t t h e i n t e r v e n t i o n o f a j u r y , . . .




                                                           2
                 For t he f or e goi n g r e a s ons t he j udgme nt of t he Tr i a l

Co u r t , but not i t s r e a s oni ng, i s a f f i r me d a nd t he c a us e r e ma nd e d

f o r c ol l e c t i on o f c os t s b e l ow, whi c h a r e , a s a r e c os t s of a ppe a l ,

a d j u d g e d one - ha l f a ga i ns t M . Br a num a nd one - ha l f a ga i ns t t he
                                          r

De f e nd a nt s .



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .




                                               3
CONCUR:



_ _ _ _ _ _ _ ___________________ ______
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _ ________________________
Do n T. M M r a y, J .
                c ur




                                           4